CROW, Judge,
concurring.
If we were writing on a clean slate I would hold the prosecutor’s use of the pistol in this case, even if improper, was not prejudicial. To say a juror could have been misled by the performance is to denigrate the juror’s intelligence.
However, the cases cited in the principal opinion demonstrate the rule barring display of weapons unconnected with either the accused or the offense is firmly embedded in Missouri jurisprudence. Recognizing this Court’s role as an intermediate appellate court, and mindful of the sanctity *593of stare decisis, I concur in the principal opinion.